Citation Nr: 1800772	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  10-32 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as mood disorder and phobias, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea and insomnia, to include as secondary to service-connected disabilities.

5.  Entitlement to an initial rating in excess of 10 percent for lumbar degenerative joint disease, previously rated as myofascial lumbar syndrome.

6.  Entitlement to an initial compensable rating prior to March 11, 2011, an evaluation in excess of 10 percent from March 11, 2011 to February 27, 2017, and an evaluation in excess of 20 percent from February 28, 2017 for myofascial cervical syndrome. 

7.  Entitlement to an initial compensable rating for bilateral hearing loss.

8.  Entitlement to an initial compensable rating prior to March 11, 2011, and an evaluation in excess of 10 percent thereafter for left ankle sprain with osteoarthritis and ligamentous instability.

9.  Entitlement to an initial rating in excess of 10 percent for right ankle sprain with osteoarthritis and ligamentous instability.

10.  Entitlement to service connection for a neurological disability of the bilateral upper and/or lower extremities, to include as secondary to service-connected cervical and lumbar spine disabilities.

11.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities.

12.  Entitlement to service connection for a bilateral hand disability, to include as secondary to service-connected disabilities.

13.  Entitlement to service connection for a right eye disability.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1982.

These matters are on appeal from October 2009 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2015, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is associated with the record.  The appeal was remanded by the Board in February 2016.

During the pendency of the appeal, an April 2017 rating decision granted service connection for residuals of a left leg fracture, rated as left leg laceration scars.  As this action constitute a full grant of the benefit sought on appeal, the claim of entitlement to service connection for residuals of a left leg fracture is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The April 2017 rating decision also granted service connection and a separate 0 percent rating for post-operative scars of the bilateral ankles.  Although a June 2017 Supplemental Statement of the Case included the 0 percent evaluation for bilateral ankle scars as an issue on appeal, the Board notes that the Veteran has not expressed disagreement with the effective date or rating assigned for the scars, but was notified in an April 2016 letter on how to contact the RO if he desires to do so.  Therefore, the 0 percent rating for bilateral ankle scars is not currently before the Board and the matter will not be further addressed at this time.

The issues of entitlement to service connection for a neurological disability, bilateral knee disability, bilateral hand disability, and right eye disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus is related to acoustic trauma incurred during active service.

2.  The preponderance of the evidence weighs against a finding hypertension was incurred in active service; current hypertension was not present until more than one year after separation from active service and is not etiologically related to military service or service-connected disabilities.

3.  The preponderance of the evidence weighs against a finding that the Veteran has a current psychiatric disorder that was incurred in active service; any psychiatric disorder present during the period of the claim is not etiologically related to military service or service-connected disabilities.

4.  The preponderance of the evidence weighs against a finding that the Veteran has a sleep disorder that was incurred in active service; any sleep disorder present during the period of the claim, to include obstructive sleep apnea and insomnia, is not etiologically related to military service or service-connected disabilities.

5.  Throughout the appeal period, the Veteran's lumbar degenerative joint disease has been manifested by pain and limited motion with flexion greater than 60 degrees.

6.  The Veteran's myofascial cervical syndrome was manifested by full range of motion with some tightness and tenderness prior to March 11, 2011.

7.  From March 11, 2011, to February 27, 2017, the Veteran's neck disability was manifested by pain, stiffness, and limited motion with forward flexion greater than 30 degrees.

8.  The Veteran's neck disability has been manifested by pain, stiffness, and limited motion with forward flexion greater than 15 degrees since February 28, 2017.

9.  Throughout the appeal period, the Veteran's hearing loss disability did not meet the level required for a higher rating; instead, the hearing loss manifested by at worst Level III hearing impairment in the left ear and Level I hearing impairment in the right ear, or Level II hearing impairment in each ear.

10.  The Veteran's left ankle disability was manifested by swelling with prolonged standing but no limitation of motion or painful motion prior to March 11, 2011.

11.  Since March 11, 2011, the Veteran's left ankle disability has been manifested by painful motion with no more than moderate limitation of motion.

12.  Throughout the appeal period, the Veteran's right ankle disability has been manifested by painful motion with no more than moderate limitation of motion.

13.  Throughout the appeal period, the Veteran has had slight disability of each ankle as demonstrated by recurrent instability, strains, and falls.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

5.  The criteria for an initial evaluation in excess of 10 percent for lumbar degenerative joint disease have not been met during the period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5237 (2017).

6.  The criteria for a 10 percent rating, but not higher, for myofascial cervical syndrome have been met from November 14, 2008 to February 27, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

7.  The criteria for an evaluation in excess of 20 percent for myofascial cervical syndrome have not been since February 28, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

8.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2017).  

9.  The criteria for an initial compensable rating for a left ankle disability have not been met prior to March 11, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).

10.  The criteria for a rating in excess of 10 percent for a left ankle disability have not been met since March 11, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).

11.  The criteria for an initial rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).

12.  The criteria for a separate initial rating of 10 percent for left ankle recurrent instability, strains, and falls have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2017).  

13.  The criteria for a separate initial rating of 10 percent for right ankle recurrent instability, strains, and falls have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Cardiovascular-renal disease, including hypertension, and organic diseases of the nervous system, including tinnitus, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

Service connection may also be established on a secondary basis for a disability that is caused or worsened by a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

I.A. Tinnitus

The Veteran contends that he has bilateral tinnitus due to his exposure to loud noise during his active military service.  Specifically, he reported onset of intermittent ringing in his ears due to noise exposure on the flight deck of an aircraft carrier that continued ever since and became constant around 2011.

Recurrent tinnitus was reported in a February 2011 private audiological opinion, an April 2017 examination report, and at a May 2017 hearing.  Therefore, the Board finds the first element of a service connection claim has been satisfied.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Next, the evidence of record supports a finding that the Veteran sustained an in-service injury from acoustic trauma.  The Veteran reported that he was exposed to hazardous noise aboard an aircraft carrier while serving as an electrician with frequent duties on the flight deck.  His DD Form 214 noted his military occupational specialty was as an aviation electrician's mate and service medical records indicate he was issued ear plugs due to eight hours of daily noise exposure.  Based on the above, the Board concludes that the Veteran sustained an injury during service, satisfying the second element of a service connection claim.

With regard to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability, the Board notes that April 2017 and February 2013 medical opinions found tinnitus to be unrelated to service because the Veteran reported onset many years after separation from service but finds the opinions are of limited probative value.  The Veteran indicated in February 2013 that constant tinnitus (as opposed to intermittent tinnitus) began two years prior and explained at the April 2017 examination that he saw something on television about tinnitus and did not know he had it until then.  The Veteran explained that the February 2013 examiner misunderstood him when he reported intermittent tinnitus became constant two years prior and that he was unaware tinnitus was a disability until many years after service because he believed the ringing in his ears was just something that people had.  The Board finds the Veteran's statements to be consistent with other evidence of record, to include a February 2011 audiological opinion that noted the Veteran's reports of intermittent tinnitus since active service.  Further, the Board finds the Veteran competently and credibly explained why he did not report symptoms of, or seek treatment for, tinnitus for many years after separation from service and that tinnitus began in active service and continued since.  Such lay testimony is competent to establish the presence of observable symptomatology.  Layno, 6 Vet. App. at 469-70; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As tinnitus is a chronic disability pursuant to 38 C.F.R. § 3.309(a), the Board finds service connection is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.303(b).

I.B. Hypertension

The Veteran contends that hypertension is aggravated by chronic pain due to service-connected disabilities.  In addition, service treatment records (STRs) document some elevated blood pressure readings in active service.  

STRs reflect blood pressure readings of 152/68 at enlistment and 118/76 at separation from service.  His STRs also indicate that the Veteran's blood pressure generally fluctuated between 110-140 systolic and 68-84 diastolic, with elevated blood pressure readings of 132/98 and 132/96 noted in November 1980.

The Veteran reported at his February 2017 VA examination that he was diagnosed with hypertension in 2009.  This is consistent with other evidence of record, to include a March 2007 private treatment record noting no history of hypertension and a March 2009 VA treatment record indicating treatment for blood pressure control.   

As such, the probative evidence of record establishes that hypertension was not present in service or within one year of separation from service.  See 38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1338.  Rather, the evidence demonstrates hypertension began around 2009 and the Veteran has not alleged that he was diagnosed or treated for hypertension in service or within one year after his discharge from service.  

The Board finds the preponderance of the evidence is against finding that the Veteran's hypertension is etiologically related to active service or service-connected disabilities.  Specifically, the Board finds the February 2017 medical opinion finding hypertension was unrelated to intermittent high blood pressure readings in service and that chronic pain from service-connected disabilities did not cause or permanently worsen hypertension to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  Here, the examiner is a VA physician that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion reflects a review of the Veteran's claims file, to include the relevant medical records and the Veteran's lay statements, and provides a persuasive rationale that the Veteran's hypertension is unrelated to elevate blood pressure in active service because there was no sustained elevation of blood pressures during active service, and a formal diagnosis was not made until 2009.  The examiner explained that at the time of the diagnosis, the Veteran was over age 40 and had a body mass index (BMI) of 35, which are known risk factors for the disease and the most likely etiology of his hypertension.  Further, the examiner found pain and nonsteroidal anti-inflammatory drug (NSAID) use from service-connected disabilities did not cause or permanently worsen hypertension because even though pain may plausibly be associated with transient elevations in blood pressures, it was not considered a risk factor for the development of sustained or pathologic blood pressure elevations consistent with a diagnosis of hypertension and while NSAID use could cause slight elevations in blood pressures, the Veteran's 2009 diagnosis preceded the use of such drugs and NSAIDS contribute to transient rather than sustained elevations in blood pressure.  The Board acknowledges the Veteran's lay statements that his blood pressure elevates when he is experiencing pain and that he did not need to take blood pressure medication if his pain was controlled.  However, he is not competent to address a medical question that is beyond the purview of lay knowledge and requires medical expertise.  See Jandreau, 492 F.3d at 1377.  Moreover, as noted above, the VA examiner's opinion against the claim is the most probative evidence of record.  Notably, the VA examiner was aware of the Veteran's reported history yet was unable to offer a positive opinion after a review of the Veteran's complaints and history.  

In summary, the preponderance of the evidence is against finding that hypertension was caused or aggravated by service or service-connected disabilities, and service connection may not be presumed.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  Thus, the claim for service connection is denied.  

I.C. Acquired psychiatric disorder

The Veteran contends that an acquired psychiatric disorder, claimed as a mood disorder and claustrophobia, is related to pain and functional limitations caused by service-connected disabilities.  In addition, he indicates that he had depression and anxiety as a child and that a hospitalization in active service for a neck injury caused claustrophobia.

The Board initially notes that a veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination or where evidence or medical judgement is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C. §§ 1131, 1132.  In this case, the November 1978 enlistment examination is negative for any psychiatric abnormalities.  As no disability was shown upon examination at the time of entrance into service, the Board concludes that the presumption of soundness applies in this case.  

As discussed below, the Board finds service connection for an acquired psychiatric disorder is not warranted because the probative evidence of record is against a finding that the Veteran had a psychiatric disorder during the period of the claim that was related to active service.  Notably, personality disorders are not diseases or injuries for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2017).  In addition, there is no evidence of any phobia diagnosis since separation from service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding it unnecessary to address the remaining elements of a claim for service connection in the absence of proof of present disability upon which service connection may be granted).  The post-service medical records indicate psychiatric treatment for depression, anxiety, personality disorder, cluster B personality traits, intermittent explosive disorder, and cannabis use that have been variously attributed to chronic pain, the VA benefits process, and social stressors such as finances and a strained relationship with his wife.

STRs indicate the Veteran was involved in an October 1981 motor vehicle accident.  In November 1981 follow-up treatment records, the Veteran's military physician indicated that he was unable to sway the Veteran's belief that something was missed in his treatment, and that he had a depressed affect with tremendous emotional overlay.  At separation, the Veteran was noted to have a normal psychiatric examination.  

The Board finds the preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder related to active service or service-connected disabilities.  Specifically, the Board finds a March 2017 examination and medical opinion declining to diagnose a mood disorder and determining that prior psychiatric diagnoses were less likely as not related to the Veteran's service-connected disabilities because they were consistent with a personality disorder to be highly probative.  See Guerrieri, 4 Vet. App. at 470-71; see also Prejean, 13 Vet. App. at 448-49.  Here, the examiner is a VA psychologist that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion reflects a review of the Veteran's claims file, to include the prior VA examination reports, relevant medical records, and the Veteran's lay statements, and provides a persuasive rationale that a diagnosis of a mood disorder could not be provided because cannabis use can result in symptoms of anxiety and depression and the Veteran reported long term, significant marijuana use every three to four hours.  In addition, the examiner found his clinical presentation at examination did not warrant an additional depressive disorder diagnosis due to a lack of sufficient symptoms or impairment and concerns regarding conflicting self-reported statements regarding his chronic pain and physical and social impairment.  Further, the examiner opined that the Veteran did not ever have a mood disorder diagnosis and explained that any diagnosis of a mood disorder or depression was less likely related to service-connected disabilities, to include pain, because the Veteran's reported history of childhood mental health disabilities was consistent with a personality disorder diagnosis.  The examiner further noted that the Veteran's records and self-reported history of verbal and physical altercations was supportive of his longstanding personality disorder traits.  Rather, the March 2017 examiner agreed with the prior examiner's findings that the Veteran's reported symptoms and records most supported diagnoses of cannabis use disorder and unspecified personality disorder with cluster B traits.  See 38 C.F.R. §§ 3.303(c), 4.9.

The Board finds the opinion consistent with the other evidence of record, to include an October 2016 VA treatment record indicating the Veteran denied depressed mood or anxiety and had good energy, adequate concentration, and was more active at home with seven to eight hours of sleep and some insomnia with no current cannabis use.  In addition, a February 2013 examination noted the Veteran's reports of childhood abuse and frequent cannabis use when finding depression the Veteran experienced was less likely due to service-connected disabilities but that the symptoms were the result of a violent, tumultuous childhood that resulted in development of a personality disorder and traits characteristic of antisocial and borderline personality traits and an April 2017 medical opinion noting that cannabis withdrawal can cause difficulties with anxiety.

The Board acknowledges the Veteran's lay statements that he has depressed mood due to chronic pain and functional limitations related to service-connected disabilities.  Although the Veteran may sincerely believe that he has a psychiatric disorder related to service or service-connected disabilities, there is no indication that he has the training or experience required to render a competent opinion diagnosing the disorder or determining its etiology.  See Jandreau, 492 F.3d at 1377.  Accordingly, this claim must be denied.  

I.D. Sleep disorder

The Veteran contends that he has a sleep disorder related to pain caused by service-connected disabilities.  VA treatment records note a February 2016 diagnosis of insomnia disorder and a March 2017 sleep study diagnosis of obstructive sleep apnea.

Initially, the Board notes that the Veteran does not contend, and the evidence does not demonstrate, that a sleep disorder was incurred or otherwise related to active service.  In this regard, STRs are negative for treatment or diagnosis of a sleep disorder in service.  In addition, the Veteran reported at his March 2017 VA examination that he experienced sleep disturbance for the past few years due to pain.  This is consistent with other evidence of record, to include the Veteran's testimony that he had difficulty sleeping due to pain in his shoulders, back, legs, and neck and due to irritability.  As such, the probative evidence of record establishes that a sleep disorder not present in service or is otherwise related to active service.    

Additionally, the Board finds the preponderance of the evidence is against a finding that the Veteran has a sleep disorder related to service-connected disabilities.  Specifically, the Board finds a March 2017 examination and April 2017 addendum medical opinions declining to diagnose a mental health sleep disorder and determining that obstructive sleep apnea was not caused or aggravated by service-connected disabilities, to include symptoms of chronic pain to be highly probative.  See Guerrieri, 4 Vet. App. at 470-71; Prejean, 13 Vet. App. at 448-49.  The examiners are a VA psychologist and physician, respectively, and possess the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinions reflect a review of the Veteran's claims file, to include the prior VA examination reports, relevant medical records, and the Veteran's lay statements, and provide persuasive rationales against the claim.  An April 2017 addendum medical opinion concluded that the Veteran did not have a diagnosis of a mental health sleep disorder because the Veteran had a diagnosis of obstructive sleep apnea and chronic cannabis use.  The examiner explained that sleep apnea, cannabis use, and withdrawal could cause problems initiating and maintaining sleep and that cannabis withdrawal also causes difficulty with anxiety that leads to sleep difficulties.  Moreover, the examiner noted that the [Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition] explains that a sleep disorder, such as insomnia disorder, may not be diagnosed if it can be attributable to the physiological effects of a substance or be better explained by, or occur exclusively during the course of, another sleep-wake disorder.  Further, an April 2017 medical opinion found obstructive sleep apnea unrelated to service-connected disabilities because they were not considered risk factors for the development of the disorder and did not have any physiologic impact on the Veteran's upper airway anatomy that would contribute to a permanent worsening of obstructive sleep apnea.  The examiner explained that sleep apnea is an impairment of the inspiratory phase of respiration during sleep which is caused by anatomic factors such as obesity, age, gender, and craniofacial or upper airway abnormalities.  The examiner acknowledged the Veteran's assertions that chronic pain contributed to sleep impairment but found interruptions in sleep due to pain to be a separate issue from sleep disruptions caused by upper airway obstruction.  

The Board acknowledges the Veteran's lay statements that he has difficulty sleeping due to chronic pain related to service-connected disabilities.  Although the Veteran may sincerely believe that he has a sleep disorder related to service-connected disabilities, he is not competent to address a medical question that is beyond the purview of lay knowledge and requires medical expertise.  See Jandreau, 492 F.3d at 1377.  Accordingly, this claim must be denied.  

II. Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

The Board notes that the issue of entitlement to a TDIU is addressed in the remand section below.  Neither the Veteran nor his representative has raised any other issues with regard to the claims for increased evaluations for back, neck, bilateral ankle, and bilateral hearing disabilities, nor have any other issues been reasonably raised by the record except as noted below.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.A. Lumbar degenerative joint disease

The October 2009 rating decision on appeal granted service connection for myofascial lumbar syndrome and assigned a noncompensable evaluation, effective November 2008.  The Veteran disagreed with the assigned rating and a March 2012 rating decision granted a 10 percent evaluation for the back disability, recharacterized as lumbar degenerative joint disease, for the entire appeal period.  This did not satisfy the Veteran's appeal.  Rather, the Veteran contends he has daily pain and tenderness that worsened due to overuse and compensation and resulted in functional limitations on his ability to work.

The Veteran's back disability is evaluated under Diagnostic Code 5237, which assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

To warrant a higher rating for the spine disability the evidence would need to show forward flexion of the thoracolumbar spine to less than 60 degrees, combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  During April 2009, March 2011 and February 2017 VA examinations it was noted that flexion was limited, at most, to 75 degrees, with combined range of motion greater than 120 degrees.  Of note, the Veteran did report painful motion, pain, stiffness, and flare-ups of pain lasting minutes due to prolonged standing associated with the disability and the April 2009 examiner noted pain during forward flexion and extension.  However, the March 2011 examiner found no additional limitation of motion, weakness, fatigue, or loss of coordination after repetitive use and the February 2017 examiner acknowledged pain was noted on examination but did not result in or cause functional loss.  At the February 2017 examination, the Veteran reported functional limitations during flare-ups of increased pain and stiffness; he did not mention additional limitation of motion.  None of the other medical evidence reflects that the Veteran has ever had flexion limited to 60 degrees or less, that combined range of motion was less than 120 degrees, or that guarding or muscle spasm resulted in abnormal gait or spinal contour.  Rather, the April 2009 examiner reported normal gait with no spasm, the February 2017 examiner noted muscle spasm did not cause abnormal gait or spinal contour, and a March 2017 VA treatment record found normal thoracic and lumbar curvatures with symmetrical gait.  None of the medical evidence indicates there was ankylosis of the spine or intervertebral disc syndrome with incapacitating episodes to warrant a higher rating on any other basis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

As noted above, the Veteran is competent to attest to things he experiences through his senses, such as pain and stiffness.  See Jandreau, 492 F.3d at 1377.  The Veteran has stated his lumbar spine disability results in pain that caused some limitations on walking and standing.  The lay statements do not indicate that the Veteran has flexion limited to less than 60 degrees, combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, an initial rating in excess of 10 percent is not warranted during the appeal period.  38 C.F.R. §§ 4.3, 4.7 (2017).  

The Board has also considered whether separate ratings could be assigned based on neurological symptomatology.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Veteran's contentions that back pain radiated into the lower extremities is addressed in the remand for service connection for a neurological disability below.  The medical evidence does not indicate, and the Veteran does not contend, that he has any other neurological symptomatology that may be associated with his back disability.  Thus, separate ratings are not warranted.  

II.B. Myofascial cervical syndrome

The October 2009 rating decision on appeal granted service connection for myofascial cervical syndrome and assigned a noncompensable evaluation, effective November 2008.  A March 2012 rating decision increased the evaluation to 10 percent, effective March 11, 2011, and an April 2017 rating decision further increased the evaluation to 20 percent disabling, effective February 28, 2017. 

The Veteran's neck disability is also evaluated under Diagnostic Code 5237, which assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

Prior to February 28, 2017, the Board finds a 10 percent evaluation, but not higher, is warranted for the Veteran's neck disability.  Specifically, an April 2009 examination noted tenderness over the paraspinous musculature of the cervical spine with no spasm.  As localized tenderness not resulting in abnormal gait or abnormal spinal contour warrants a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's 10 percent rating is granted effective November 2008.  Id.  

The Board finds the preponderance of the evidence is against a rating in excess of 10 percent prior to February 28, 2017.  To warrant a higher rating, the evidence would need to show forward flexion of the cervical spine to less than 30 degrees, combined range of motion of the thoracolumbar spine less than 170 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  However, the April 2009 examination noted the Veteran had full cervical range of motion and indicated that he described his symptoms as tightness, but not pain, and that his neck disability did not result in pain except when he performed quick movements from side to side with his neck.  During a March 2011 VA examination it was noted that forward flexion was limited to 45 degrees, with combined range of motion greater than 170 degrees.  Of note, the Veteran did report flare-ups of pain and stiffness due to sudden neck movements; additional limitation of motion during flare-ups was not described.  The March 2011 examiner noted normal cervical spine curvature with no tenderness of the cervical spinous processes.  None of the other medical evidence reflects that the Veteran has ever had forward flexion limited to 30 degrees or less, that combined range of motion was less than 170 degrees, or that guarding or muscle spasm resulted in abnormal gait or spinal contour prior to February 28, 2017.  Moreover, none of the medical evidence indicates there was ankylosis of the cervical spine or intervertebral disc syndrome resulting in incapacitating episodes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Further, the Board also concludes that the preponderance of the evidence is against a finding that the Veteran's neck disability warrants a rating in excess of 20 percent since February 28, 2017.  To warrant a higher rating, the evidence would need to show forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  However, the February 2017 VA examination reported forward flexion to 20 degrees, with combined range of motion greater than 170 degrees.  The Veteran reported flare-ups of the cervical spine condition which included increased pain and stiffness; additional limitation of motion was not mentioned.  None of the other medical evidence reflects that the Veteran has ever had forward flexion limited to 15 degrees or less, or that the disability resulted in any ankylosis of the cervical spine or intervertebral disc syndrome resulting in incapacitating episodes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  As such, a rating in excess of 20 percent since February 28, 2017, must be denied.

As noted above, the Veteran is competent to attest to things he experiences through his senses, such as pain and stiffness.  See Jandreau, 492 F.3d at 1377.  However, his lay statements do not indicate that the cervical spine is ankylosed or that he otherwise experienced symptoms such as limitation of motion or pain of sufficient severity to warrant higher evaluations than noted above.   

The Board has also considered whether separate ratings could be assigned based on neurological symptomatology other than the claim for a neurological disability affecting the bilateral upper extremities addressed in the remand section below.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In this regard, the Veteran reported in the February 2017 examination that cervical spine pain occasionally radiated to his head.  However, the medical evidence does not indicate, and the Veteran does not contend, that he has been diagnosed or treated for headaches or that headaches have been attributed to his cervical spine disability.  Thus, a separate rating is not warranted.  

II.C. Bilateral hearing loss

The October 2009 rating decision on appeal granted service connection and a noncompensable evaluation for bilateral hearing loss.  The Veteran contends that his hearing loss has worsened and causes difficulty communicating that affects his ability to work.  

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).  

Throughout the appeal period, the Board finds the Veteran's bilateral hearing loss does not warrant a compensable rating.  

The results of the April 2009 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
50
65
75
49
LEFT
25
65
70
75
59
	
Speech recognition was 100 percent, bilaterally, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level I Roman numeral designation for the right ear and a Level II Roman numeral designation for the left ear.  

A February 2011 private audiologist indicated that an audiological evaluation resulted in pure tone threshold averages of 50 decibels in the right ear, and 58 in the left ear, with speech recognition of 96 percent and 84 percent, respectively, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level I Roman numeral designation for the right ear and a Level III Roman numeral designation for the left ear.  

The March 2011 examination reported audiology testing results as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
45
65
70
48
LEFT
30
65
70
70
59
	
Speech recognition was 92 percent in the right ear and 100 in the left ear, as measured by the Maryland CNC test, resulting in a Level I designation for the right ear and a Level II designation for the left ear.

A February 2013 examination reported audiology testing results as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
45
65
70
51
LEFT
35
70
70
70
61
	
Speech recognition was 100 percent in the right ear and 92 in the left ear, as measured by the Maryland CNC test, resulting in a Level I designation for the right ear and a Level II designation for the left ear.

Finally, in response to the February 2016 remand, the Veteran was afforded a February 2017 examination, with audiology testing results as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
35
65
70
70
60
LEFT
40
75
70
75
65
	
Speech recognition was 96 percent in the right ear and 94 in the left ear, as measured by the Maryland CNC test, resulting in a Level II designation for the right ear and a Level II designation for the left ear.

When the above Roman Numeral designations are mechanically applied to Table VII, the results are a 0 percent disability rating throughout the appeal period.  38 C.F.R. § 4.85.  Therefore, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss warrants a compensable rating.  Lendenmann, 3 Vet. App. 345. 

II.D. Bilateral ankle disabilities

The October 2009 rating decision on appeal granted service connection for right and left ankle sprains, which were assigned 10 percent and 0 percent evaluations, respectively, effective November 2008.  The Veteran disagreed with the assigned ratings and a November 2013 rating decision increased the rating for the left ankle sprain to 10 percent, effective March 11, 2011.  This did not satisfy the Veteran's appeal.  Rather, the Veteran contends that his bilateral ankle disabilities warrant higher evaluations due to chronic pain, restricted movements, and frequent inversions that result in falls; he reports that the functional loss due to stiffness and weakness has progressively worsened.

The Veteran's bilateral ankle disabilities are currently evaluated under Diagnostic Code 5271 which assigns a 10 percent rating for moderate limitation of motion and a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a.  

With regard to the left ankle, the Board finds the preponderance of the evidence against a finding that the disability warranted a compensable evaluation prior to March 11, 2011.  For a compensable rating prior to March 11, 2011, the evidence would need to show limitation of motion of the ankle or painful motion of the ankle.  Id. at Diagnostic Codes 5003, 5271.  However, the evidence indicates the Veteran had full range of motion of the left ankle, with no tenderness or edema and no pain on examination or after repetitive motion.  A September 2009 VA examination noted the Veteran reported minimal left ankle problems, notably some swelling of the ankle after a day of prolonged standing, and found any other reported symptomatology was related to his left foot.  Further, the examiner noted the Veteran's reports of functional limitations standing and walking due to pain were not related to the left ankle.  The examiner also stated that noted that the only symptomatic ankle was the right ankle.  As such, the Board finds the preponderance of the evidence does not support any limited motion of the left ankle or painful motion of the left ankle prior to March 11, 2011, which would be indicative of a compensable evaluation.  

To warrant a rating in excess of 10 percent for the left ankle disability since March 11, 2011, and an initial rating in excess of 10 percent for the right ankle disability, the evidence would need to show marked limitation of motion or ankylosis of the ankles.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271.  The Board finds the preponderance of the evidence is against such findings, as the bilateral ankle disabilities most nearly approximated moderate limitation of motion with pain and the Veteran has not contended, nor does the evidence support, a finding of ankylosis.  See 38 C.F.R. § 4.7.  At the March 2011 examination, the Veteran reported daily bilateral ankle pain with flare-ups of pain due to prolonged walking or standing but no effusion.  The examination of the ankles revealed tenderness but no arthropathy, effusion, or gross ligamentous instability, and that bilateral range of ankle motion was to 45 degrees plantar flexion and 20 degrees dorsiflexion.  Normal range of ankle motion is 45 degrees of plantar flexion and 20 degrees of dorsiflexion.  38 C.F.R. § 4.71.  The examiner noted the Veteran's complaints of pain throughout the arc of motion but noted that the Veteran walked freely and briskly without antalgic gait at the examination, had no apparent weakness, fatigability, or loss of coordination during or following three repetitions of range of motion, and loss of active right ankle eversion appeared volitional and exaggerated.  The assessment was bilateral ankles status post acute strains; degenerative joint disease, chronic, mild.  The examiner further noted right ankle talar dome osteochondritis, chronic sprain, chronic, mild.    

During the March 2017 VA examination it was noted that the Veteran had marked bilateral ankle stiffness and weakness with significant bilateral osteoarthritis and a history of open ankle surgeries for lateral ligamentous instability and repair of osteochondral defects.  During flare-ups he had increased pain, stiffness, and weakness; he did not report any additional limitation of motion during flare-ups.  The March 2017 examiner noted the Veteran underwent a right ankle surgery in August 2013 and a left ankle surgery in November 2015 and found the bilateral ankle disabilities were manifested by residual pain, stiffness, and weakness.  Range of motion testing results noted dorsiflexion was limited to 10 degrees and plantar flexion was limited to 30 degrees, bilaterally, with functional loss due to decreased flexibility and pain, tenderness, and reduced muscle strength, but no additional range of motion loss after repetition and negative anterior drawer and talar tilt test results.  

Ankylosis is not alleged or shown by the medical evidence, and the most limited motion shown by evidence is dorsiflexion to 10 degrees and plantar flexion to 30 degrees, which the Board associates with moderate limitation of motion.  Thus, the evidence is against a finding of ratings in excess of 10 percent for either ankle disability under Diagnostic Code 5271 at any point during the course of the appeal.   

Given the Veteran's reports of recurrent ankle instability, falls, and strains, the Board finds that separate ratings should be assigned for each ankle independent of the current ratings for limitation of motion.  As the diagnostic codes relating to the ankles do not contain an appropriate diagnostic code to account for all of these symptoms, the Board finds it appropriate to rate these symptoms by analogy using Diagnostic Code 5262, which is usually used to rate impairment of the tibia and fibula and contemplates corresponding disability of the knee or ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under that diagnostic code, a 40 percent rating is assigned with nonunion, with loose motion, requiring brace.  With malunion, 30, 20, and 10 percent ratings are warranted if there is marked, moderate, or slight knee or ankle disability, respectively.  

The Board finds that a 10 percent rating for each ankle, but no higher, is warranted under Diagnostic Code 5262 throughout the course of the appeal.  After a September 2009 examination, the examiner's impression was recurrent ankle sprains, bilaterally, although it was noted that the only symptomatic ankle was the right ankle.  At the March 2011 examination, the Veteran reported daily bilateral ankle pain and chronic instability that resulted in sprains.  Examination of the ankles revealed no gross ligamentous instability, and loss of active right ankle eversion appeared volitional and exaggerated.  An MRI found no right ankle tendon abnormalities.  The examiner noted a chronic mild strain of the right ankle.  At the March 2017 examination, it was noted that the Veteran had experienced lateral collateral ligament sprain of both ankles.  He reported experiencing frequent inversion injuries and falls since service.  Right ankle surgery was performed in 2013 to address instability, and left ankle surgery was performed in 2015 for lateral ankle stabilization with talar dome repair.  Residuals of the surgery included pain, stiffness, and weakness.  The examination findings portion of the examination report noted that while ankle instability or dislocation was suspected, no laxity was found.  However, the examiner specifically noted that the ankle disabilities included ligamentous instability.  

In summary, in 2009 the left ankle was asymptomatic and while the Veteran reported ankle sprains the examiner did not note any instability in the examination report.  In 2011, examination revealed no instability and the examiner described the right ankle strain as mild.  The March 2017 examination, which was post corrective surgery for each ankle, revealed no laxity in either ankle and noted the residuals of surgery only included pain, stiffness, and weakness.  Overall, the level of ankle disability is best categorized as slight.  Therefore, 10 percent, but no higher ratings are warranted.   






ORDER

Service connection for tinnitus is granted.

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disability is denied.

Service connection for a sleep disorder is denied.

An initial rating in excess of 10 percent for lumbar degenerative joint disease is denied.

An initial 10 percent rating, but not higher, is granted for myofascial cervical syndrome from November 14, 2008 to March 11, 2011.

A rating in excess of 10 percent is denied for myofascial cervical syndrome from March 11, 2011, to February 27, 2017.

A rating in excess of 20 percent is denied for myofascial cervical syndrome since February 28, 2017.

An initial compensable rating for bilateral hearing loss is denied.

An initial compensable rating is denied for a left ankle disability prior to March 11, 2011.

A rating in excess of 10 percent is denied for a left ankle disability since March 11, 2011. 

An initial rating in excess of 10 percent for a right ankle disability is denied.

A separate initial 10 percent rating, but not higher, is granted for left ankle recurrent instability, strains, and falls.  

A separate initial 10 percent rating, but not higher, is granted for right ankle recurrent instability, strains, and falls.  


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided.  

With regard to the Veteran's claim for service connection for a neurological disability, the Veteran contends that he had nerve damage from an in-service motor vehicle accident.  In addition, he testified that bilateral upper extremity nerve damage was the result of catching himself during frequent falls from ankle instability and has also indicated he may have radiculopathy of the upper and lower extremities due to service-connected cervical and/or lumbar spine disabilities.  A February 2017 examination and medical opinion diagnosed right upper extremity carpal tunnel syndrome and found it unrelated to the Veteran's cervical spine disability because an electromyography (EMG) study found it to be a very local phenomenon at the right wrist.  However, an additional VA examination also found the Veteran's presentation was consistent with mild left carpal tunnel syndrome based on the EMG studies and examination of the Veteran.  Further, the examiner noted the Veteran's reports of radicular symptoms in the bilateral lower extremities were indicative of mild radiculopathy of the bilateral sciatic nerves and a peripheral nerve examiner explained that the findings were suggestive of a peripheral neuropathy versus radiculopathy.  However, the examiner reported that lower extremity EMG studies were ordered due to no evidence of foraminal narrowing or spinal stenosis.  A March 2017 follow-up VA treatment record found nerve conduction studies were normal but noted that the study was incomplete because EMG testing of the lower extremities could not be completed due to pain.  The VA physician found lumbar radiculopathy undetermined due to the incomplete examination and concluded that a bilateral lower extremity nerve condition could not be confirmed.  

Based on the above, the Board finds an additional opinion is warranted that addresses the February 2017 medical opinion's findings of left upper extremity carpal tunnel syndrome and the Veteran's assertions that his upper extremity nerve symptoms, now diagnosed as carpal tunnel syndrome, are related to catching himself from frequent falls.  Moreover, an additional opinion on the nature and etiology of the Veteran's claimed bilateral lower extremity neurological disorder would be helpful to reconcile the examination findings of radicular nerve symptoms and results of the EMG and nerve conduction studies.

With regard to the Veteran's claim for service connection for a bilateral knee and hand disabilities, the Board notes that he has contended that frequent falls due to service-connected ankles have caused or aggravated his knee and hand disabilities.  In that regard, an October 2012 VA treatment record noted the Veteran's reports of hitting his knee after rolling an ankle, a February 2017 VA treatment record noted the Veteran fell on his right hand after his right knee gave way, and an April 2017 VA treatment record noted a fall due to locking of the left knee.  The Board finds additional VA opinions are required that addresses the Veteran's specific contentions.  Although February 2017 medical opinions found the knee and hand disabilities unrelated to service-connected disabilities, the Board notes that the opinion explained there was no peer-reviewed literature supporting a causal or aggravational association to service-connected neck, spine, or ankle pathology and that bilateral knee and hand arthritis was likely a result of the normal aging process but did not address the specific contentions that injuries to the knees and hands due to frequent falls from the service-connected ankles caused or aggravated the disabilities.  Moreover, the Board notes that January 2016 and April 2017 VA treatment records indicate additional knee pathology other than degenerative arthritis was found on MRI reports.  The subsequent VA opinion must also address whether any bilateral knee disability is caused or aggravated by service-connected disabilities.

With regard to the Veteran's claim for service connection for a right eye disability, the Board notes the Veteran has indicated that his right eye disability is related to injuries in active service, notably jet fuel exposure, a November 1979 corneal abrasion, November 1981 motor vehicle accident, and 1981 blunt trauma from a softball.  Although a March 2017 examiner indicated review of the Veteran's records, to include his statements relating to in-service injuries, the Board finds the examiner's conclusion that the etiology of the right eye maculopathy could not be determined without mere speculation is insufficient because the examiner provided no rationale to support the opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (finding that an examiner's conclusion that an etiology opinion would be speculative must explain the basis for that opinion and clearly identify what facts cannot be determined).  An addendum opinion by a retinal specialist in March 2017 is also insufficient as the physician solely indicated agreement with the examiner's assessment that the etiology of the abnormal right eye macula could not be determined.  The Board notes that the examiner did not specifically address an April 2011 VA treatment record indicating that the right eye retinal pigment epithelium (RPE) mottling was likely related to an injury from 20 years ago as directed in the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, an additional medical opinion should be obtained.

Finally, the Board notes that the Veteran's claim for a TDIU is based, in part, on functional impairment associated with his claims for service connection for bilateral hand and right eye disabilities, a decision on the claim would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  The claim of entitlement to a TDIU is therefore also remanded pending resolution of the intertwined claims.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since April 2017.

2.	After completing any records development, the claims file should then be sent to the February 2017 peripheral nerve examiner, or an appropriate substitute, to obtain an addendum opinion.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

After reviewing the evidence of record, the examiner should provide opinions as to:

a) Whether the Veteran has a clinical diagnosis of a bilateral lower extremity nerve disorder.  

If so, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was: 

a. caused by service-connected disabilities, either alone or in combination, or

b. worsened beyond normal progression (versus temporary exacerbation of symptoms) as a result of his service-connected disabilities, either alone or in combination.

In making this determination the examiner must specifically consider and address the Veteran's statements regarding the radicular symptoms in his bilateral lower extremities, the February 2017 VA examinations findings of mild radiculopathy affecting the bilateral sciatic nerves, and the March 2017 VA EMG and nerve conduction study results and addendum opinion.

b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral upper extremity carpal tunnel syndrome was: 

a. caused by service-connected disabilities, either alone or in combination, or

b. worsened beyond normal progression (versus temporary exacerbation of symptoms) as a result of his service-connected disabilities, either alone or in combination.

In so opining, the examiner should address the Veteran's statements that he frequently catches himself from falling by his hands due to service-connected bilateral ankle disabilities.   

A complete rationale for all opinions expressed should be provided.

3.	After completing any records development, the claims file should then be sent to the February 2017 knee and hand examiner, or an appropriate substitute, to obtain an addendum opinion.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

After reviewing the evidence of record, the examiner should provide opinions as to whether it is at least as likely as not (50 percent probability or more) that any bilateral knee and/or hand disability was: 

a) caused by service-connected disabilities, either alone or in combination, or

b) worsened beyond normal progression (versus temporary exacerbation of symptoms) as a result of his service-connected disabilities, either alone or in combination.

In so opining, the examiner should address the Veteran's contentions that he frequently falls onto his knees and hands due to his bilateral ankle disability.  The examiner should consider the January 2016 and April 2017 VA MRI reports of all knee pathology when rendering any opinion.

4.	After completing any records development, the claims file should then be sent to an eye examiner to obtain an addendum opinion.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

Following examination of the Veteran and review of the record, the examiner should express whether it is at least as not (a 50 percent probability or greater) that any right eye disability began in service, was caused by service, or is otherwise related to service.  

In so opining, the examiner should address the April 2011 VA treatment record noting that right eye retinal pigment epithelium mottling was likely related to an injury more than 20 years prior.

A rationale must be provided for any opinion expressed.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative and what additional evidence or information would be needed to offer an opinion.  

5.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims of entitlement to service connection for neurological, bilateral hand, bilateral knee, and right eye disabilities and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


